 



Exhibit 10.36

 

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2



 



AMENDED AND RESTATED

EXCLUSIVE LICENSE AGREEMENT

 

 

This Amended and Restated Exclusive License Agreement (“Restated Agreement”) is
entered into and effective this 30th day of December, 2013 (“Amended Effective
Date”) by and between Cedars-Sinai Medical Center, a California nonprofit public
benefit corporation (“CSMC”), with offices at 8700 Beverly Boulevard, Los
Angeles, California 90048-1865, and Capricor, Inc., a Delaware corporation
(“Licensee”), with offices at 8840 Wilshire Blvd., 2nd Floor, Beverly Hills,
California 90211.

 

R E C I T A L S

 

A. CSMC and Licensee entered into an Exclusive License Agreement effective the
4th day of January, 2010 (“Original Effective Date”) and a first and Second
Amendment thereto dated February 25, 2013 and April 19, 2013, respectively
(collectively, the “Original Agreement”).

 

B. CMSC and Licensee wish to further amend and restate the Original Agreement in
its entirety and hereby enter into this Amended and Restated Exclusive License
Agreement on the terms set forth below (the “Restated Agreement”).

 

C. CSMC owns and/or is entitled to grant license rights with respect to certain
Patent Rights and Know-How (as defined below) invented or developed in
connection with research performed at CSMC’s Heart Institute, under the
direction of Dr. Eduardo Marbán (“Marbán”).

 

D. Under the Original Agreement, CSMC desired to have the Patent Rights and the
Know-How developed, used and commercialized in the Field of Use (as defined
below) by Licensee, and Licensee desired to obtain an exclusive, worldwide
license to conduct research in the Field of Use, and to develop, manufacture,
use and sell Products (as defined below) in the Field of Use, using the Patent
Rights and the Know-How in accordance with the terms of the Original Agreement.
Such original intent of the parties is equally applicable to this Restated
Agreement. Other than the rights expressly granted by CSMC hereunder within the
Field of Use, Licensee acknowledges that CSMC shall retain all other rights with
respect to the Patent Rights and the Know-How.

 

E. CSMC and Licensee intend that the execution, delivery and performance of this
Agreement by each party, and the consummation of the transactions contemplated
hereunder, shall not at any time threaten CSMC’s tax-exempt status under Section
501(c)(3) of the Internal Revenue Code and Section 23701d of the California
Revenue and Taxation Code, or cause CSMC to be in default under any of CSMC’s
issued and outstanding tax-exempt bonds.

 



 

 

 

Now, Therefore, in consideration of the mutual covenants and premises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto mutually agree
to restate and amend the Original Agreement in its entirety as follows:

 

1.Definitions

 

1.1 “Affiliate” or “Affiliates” shall mean any corporation, person or entity,
which controls, is controlled by, or is under common control with, a party to
this Agreement without regard to stock or other equity ownership. For purposes
hereof, the terms “control” and “controls” mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a corporation, person or entity, whether through the ownership of
voting securities, by contract or otherwise.

 

1.2 “Confidential Information” shall mean any confidential or proprietary
information furnished by one party (the “Disclosing Party”) to the other party
(the “Receiving Party”) in connection with this Agreement, including, without
limitation, all specifications, know-how, trade secrets, technical information,
drawings, software, models, business information and patent applications
pertaining to the Patent Rights and Know-How, and as further provided in Section
10 hereof.

 

1.3 “FDA” shall mean the United States Food and Drug Administration, or any
successor agency thereof.

 

1.4 “Field of Use” shall mean cardiac stem cells, cardiospheres and cardiosphere
derived cells, including methods of obtaining, culturing, delivering and
modifying same, and any derivatives and products thereof.

 

1.5 “Funding Agencies” shall mean any public or private granting agencies which
have provided funding to CSMC or to Marbán for the development of any of the
Patent Rights or Know-How prior to the Original Effective Date. For the sake of
clarity, the parties agree that Licensee shall not be considered a Funding
Agency hereunder.

 

1.6 “Future Patent Rights” shall mean any patents and/or patent applications
claiming Inventions other than those in Schedule A through any use of the Patent
Rights or Know-How licensed hereunder arising from work conducted by or under
the direction of Marbán at or on behalf of CSMC, alone or jointly with Licensee,
and any patents and/or patent applications (including provisional patent
applications) in any other country corresponding to any of the foregoing, and
all divisions, continuations, continuations-in-part, reissues, reexaminations,
supplementary protection certificates and extensions thereof, whether domestic
or foreign, and any patent that issues thereon. Future Patent Rights shall be
owned (i) by CSMC if invented by CSMC; or (ii) jointly owned by CSMC and
Licensee if jointly invented by CSMC and Licensee. For the avoidance of doubt,
Inventions that are the subject of a continuation-in-part application that
claims priority to the Patent Rights are licensed under this Agreement, and are
not considered Future Patent Rights.

 



 

 

 

1.7 “Invention” shall mean all unpatented, patentable and patented inventions,
discoveries, designs, apparatuses, systems, machines, methods, processes, uses,
devices, models, composition of matter, technical information, trade secrets,
know-how, codes, programs or configurations of any kind which are in the Field
of Use.

 

1.8 “Know-How” shall mean all technical information and data, whether or not
patented, presently known or hereafter learned, invented, or developed arising
from work conducted by or under the direction of Marbán at or on behalf of CSMC
that is useful in the development and commercialization of a Product to the
extent that such technical information and data are necessary or useful for the
use or practice of the Patent Rights, Future Patent Rights or Licensee
Improvements, as permitted under this Restated Agreement. Know-How includes, but
is not limited to, information in the Field of Use described in Schedule B.
Know-How is and shall remain owned by CSMC.

 

1.9 “Licensee Improvements” shall mean any and all processes, uses, designs,
applications, methods and compositions-of-matter, indications, improvements,
enhancements and modifications in the Field of Use directly based upon or
directly created using the Patent Rights and/or Know-How and which were
discovered or developed by or on behalf of Licensee (exclusive of work performed
by CSMC or by Marbán at or on behalf of CSMC) during the term of this Agreement;
provided, however, that any of the foregoing created or developed by or on
behalf of Marbán in the premises leased or licensed to Licensee by CSMC, or
otherwise outside of CSMC’s facilities for or on behalf of Licensee, shall be
also be deemed Licensee Improvements. Licensee Improvements shall be owned by
Licensee.

 

1.10 “Patent Rights” shall mean the patents and/or patent applications described
on Schedule A attached hereto, as the same may be amended from time to time, and
all patents and/or patent applications (including provisional patent
applications) in any other country corresponding to any of the foregoing, and
all divisions, continuations, continuations-in-part, reissues, reexaminations,
supplementary protection certificates and extensions thereof, whether domestic
or foreign, and any patent that issues thereon. The Patent Rights are all owned
by CSMC.

 

1.11 “Product” or “Products” shall mean any human therapeutics, diagnostics
(including algorithms or any components thereof), bioinformatics and any other
human health care products and/or services in the Field of Use utilizing or
derived in any manner whatsoever from any of the Patent Rights, Know-How or
Licensee Improvements, which Product(s), except for the license granted
hereunder, would infringe a Valid Claim, the Patent Rights or those Future
Patent Rights licensed to Licensee.

 

1.12 “Stand-Alone Applications” shall mean any and all patents and patent
applications describing processes, uses, designs, applications, methods and
compositions-of-matter, indications, improvements, enhancements and
modifications and technical information that are not directly based upon or
directly created using the Patent Rights and/or Know-How and which were
discovered or developed by or on behalf of Licensee (exclusive of work performed
by CSMC or by Marbán at or on behalf of CSMC) during the term of this Agreement.
For the avoidance of doubt, Marbán (or any other person with an

 



 

 

 

appointment at CSMC) may be an inventor or creator of the Stand-Alone
Applications, provided that Marbán (or said person with an appointment at CSMC)
is acting solely at and on behalf of Licensee. The Stand-Alone Applications
shall be owned by Licensee, and shall not be considered Future Patent Rights or
Know-How.

 

1.13 “Territory” shall mean the entire world.

 

1.14 “Valid Claim” shall mean a claim of an issued patent or pending patent
application included within the Patent Rights or Future Patent Rights, which
claim has not (a) lapsed, been canceled or become abandoned, (b) been declared
invalid or unenforceable by a non-appealable decision or judgment of a court or
other appropriate body or authority of competent jurisdiction, or (c) been
admitted to be invalid or unenforceable through reissue, disclaimer or
otherwise, provided that (i) an unissued claim in a pending application shall
cease to be a Valid Claim beyond […***…] from the priority date of the
application in which it is pending (the “Cessation Date”); (ii) if such claim is
subsequently issued, such claim shall constitute a Valid Claim upon issuance;
and (iii) Licensee shall pay CSMC as a part of the next Royalty Report and
payment due the amount of Royalties that would have been due on the sales, if
any, of Royalty Bearing Products that were made during the period commencing on
the Cessation Date through the date on which the Valid Claim was subsequently
issued.

 

2.License

 

2.1 Grant of Exclusive Rights. Subject to the terms of this Restated Agreement,
CSMC hereby grants to Licensee, and Licensee hereby accepts from CSMC, the
exclusive, worldwide license, with the right to grant sublicenses (subject to
the terms of Section 2.2 hereof), during the term of this Restated Agreement (as
provided in Section 6 hereof) to conduct research in the Field of Use using the
Patent Rights and Know-How and to develop, use, make, have made, practice,
import, carry out, manufacture, have manufactured, offer for sale, sell and/or
have sold Products in the Field of Use in the Territory using the Patent Rights
and Know-How. The foregoing grant of exclusivity is made expressly subject to
the following:

 

(a) All applicable laws and regulations, including, without limitation, the
requirements of federal law pertaining to the manufacture of products within the
United States;

 

(b) All applicable rules of the Funding Agencies which have provided funding to
CSMC or to any of its employees (including Marbán) for the development of the
Patent Rights and Know-How; and

 

(c) The following non-exclusive rights to the Patent Rights and Know-How, which
are retained by CSMC within the Field of Use:

 

(i) Subject to Licensee’s right to prior review to determine the patentability
thereof (which shall expire forty-five (45) days after Licensee’s receipt
thereof), the right to submit for publication the scientific findings from
research conducted by or through CSMC or its investigators (including Marbán)
related to the Patent Rights and Know-How, and

 

 



*Confidential Treatment Requested

 





 

 

 

in the event Licensee determines that a patent shall be applied for, then CSMC
shall refrain from submitting any such scientific findings for publication for
an additional thirty (30) days;

 

(ii) Except as provided in subparagraph (d) of this Section 2.1, the right (A)
to use any tangible or intangible information contained in the Patent Rights or
Know-How (so long as CSMC shall treat such information as Confidential
Information and maintain its confidentiality in accordance with Section 10
hereof), for CSMC’s internal teaching and other internal educationally-related
and non-commercial (except for charges to its own patients) clinical purposes,
where clinical use does not involve a third party funding grant to commercialize
such information, (B) to obtain research funding for further study and
development thereof from governmental and other nonprofit organizations
(including grant applications), and (C) to pursue a regulatory approval through
the FDA, provided that that a copy of any grant application or FDA submission is
provided to Licensee, in confidence and for informational purposes only, prior
to submission; and

 

(iii) Except as provided in subparagraph (d) of this Section 2.1, the right to
conduct research using the Patent Rights, Future Patent Rights and Know-How, and
to develop, use, make, practice, carry-out, and otherwise exploit the Patent
Rights, Future Patent Rights and Know-How (so long as CSMC shall treat such
information as Confidential Information and maintain its confidentiality in
accordance with Section 10 hereof) for CSMC’s internal research and
non-commercial (except for charges to its own patients) clinical purposes, where
clinical use does not involve a third party funding grant to commercialize any
Product.

 

(d) Except as provided by Section 2.3 hereof, CSMC shall not, under any
circumstances, grant and/or transfer any rights retained by CSMC under Section
2.1(c) to any third party (other than to Licensee or, where required by
applicable law, rule, regulation, governmental policy or contract, to any
Funding Agency or the United States Government) to commercialize Inventions or
information related thereto derived directly from the Patent Rights or Know-How
in the Field of Use as a result of CSMC’s teaching and internal research and
clinical activities with respect to the Patent Rights and Know-How otherwise
permitted by Sections 2.1(c)(ii) and (iii) above.

 

(e) Notwithstanding any other provision hereof to the contrary, all rights to
the Patent Rights, Future Patent Rights and Know-How outside of the Field of Use
are retained by CSMC.

 

2.2 Right to Sublicense or Assign Rights. Licensee shall have the right to grant
sublicenses or to assign any or all of the rights granted hereunder consistent
with this Agreement; provided, however, that Licensee shall not sublicense or
assign its rights to any part of the Patent Rights or Know-How licensed under
this Restated Agreement, or assign its rights under this Restated Agreement, to
any entity which is not a recognized biopharmaceutical or pharmaceutical company
which is either (a) listed on Schedule C hereto, or (b) generally recognized in
such industries and has a level of science, management and investors of such
quality as shall be acceptable to CSMC (each, an “Acceptable Assignee”) on the
basis of CSMC’s prior written consent (which consent shall not be unreasonably
withheld). CSMC shall respond to Licensee’s request for consent within fifteen
(15) business days of receipt from

 



 

 

 

Licensee of (i) a written request for consent and (ii) the relevant information
CSMC may need in assessing the request regarding the proposed transaction and
the potential sublicense or assignee, as the case may be. In order to preserve
and protect the value of the Patent Rights and Know-How, Licensee shall obtain
the prior written consent of CSMC prior to entering into any sublicense or
assignment with any party who is not an Acceptable Assignee under clause (a)
above. For the avoidance of doubt, Licensee does not need CSMC’s written consent
to enter into any sublicense or assignment with any party who is an Acceptable
Assignee under clause (a) above. Licensee shall also keep CSMC reasonably
informed with respect to the progress of any relations entered into with any
sublicenses or assignments entered into by Licensee with any Acceptable Assignee
(or any other party for whom CSMC has given its prior written consent). As an
express condition of any such sublicense or assignment, Licensee will be
responsible for enforcing each sublicensee’s obligations, any such assignee or
sublicensee shall be required to agree in writing to be bound by commercially
reasonable royalty reporting and record keeping, indemnification and inspection
provisions, and the applicable provisions of this Restated Agreement, including,
without limitation, those pertaining to the use of CSMC’s name and marks,
indemnification of CSMC and the use of CSMC’s Confidential Information under its
sublicense and, in particular, royalty payment obligations due on such
sublicensee’s sales of Products. If Licensee shall conduct one or more audits of
its sublicensees or assignees hereunder during the term hereof, Licensee shall
provide copies of all audit reports to CSMC on a timely basis. The covenants
pertaining to the use of CSMC’s name and marks, the indemnification of CSMC and
the use of CSMC’s Confidential Information in any sublicense or assignment shall
run for the benefit of CSMC, who shall be expressly stated as being a
third-party beneficiary thereof with respect to the covenants set forth in this
Restated Agreement. Licensee understands and agrees that none of its permitted
sublicenses hereunder shall reduce in any manner any of its obligations set
forth in this Restated Agreement.

 

2.3 Certain Future Rights. The following shall pertain to Future Patent Rights
in the Field of Use (“Future Rights”):

 

(a) Subject to the rights and applicable rules of the Funding Agencies or the
United States Government, and to the extent it would not impair or jeopardize
any efforts of CSMC to obtain domestic or foreign rights thereto, CSMC and
Marbán shall provide Licensee with prompt written disclosure of the Future
Rights arising from work conducted by or under the direction of Marbán at or on
behalf of CSMC. Subject to the rights and applicable rules of the Funding
Agencies, Licensee shall have, […***…] after either (a) receipt by Licensee of
written notice from CSMC disclosing in adequate detail any such Future Rights,
or (b) written notification by Marbán to each of Licensee and CSMC disclosing in
adequate detail any such Future Rights, the exclusive first right to negotiate
with CSMC to obtain one or more exclusive licenses to the Future Rights, upon
such terms and conditions as shall be agreed by the parties hereto, which terms
and conditions shall include provisions for fair market value consideration for
the grant of any such licenses, which provisions shall not exceed the
compensation terms set forth in this Restated Agreement. If Licensee declines or
fails to pursue, or if the parties fail to conclude negotiations for an
exclusive license to, such Future Rights during the […***…] specified above (or
such longer period as may be agreed to in writing by the parties), then CSMC
shall have the right to commence discussions with any other party concerning
such Future Rights. For the avoidance of doubt, until CSMC and/or Marbán

 



*Confidential Treatment Requested



 



 

 

 

has provided the aforementioned written notice to Licensee and Licensee has had
the opportunity to exercise its right of first negotiation, CSMC shall not
disclose or enter into any discussions with any third parties regarding the
Future Rights. Subject to the provisions of this Section 2.3, Licensee
acknowledges and agrees that CSMC expressly retains and reserves: (i) any and
all right, title and interest in and to the Future Rights that are not jointly
developed with Licensee and (ii) joint right, title and interest in and to the
Future Rights that are jointly developed with Licensee, whether or not in the
Field of Use and, accordingly, no exclusive license to any of CSMC’s Future
Rights is granted to Licensee under this Restated Agreement. CSMC shall use its
reasonable and continuing efforts during the term of this Restated Agreement, in
accordance with its policies and procedures, where appropriate, to file and
maintain patent applications claiming Inventions.

 

(b) Grant of Non-Exclusive Rights. Subject to the terms of this Restated
Agreement, if CSMC and Licensee fail to agree upon the terms of an exclusive
license for Future Rights pursuant to Section 2.3(a) above, CSMC hereby grants
to Licensee, and Licensee hereby accepts from CSMC, a non-exclusive, worldwide
license, with the right to grant sublicenses (subject to the terms of Section
2.2 hereof), during the term of this Restated Agreement (as provided in Section
6 hereof) to conduct research in the Field of Use using the Future Rights and to
develop, use, make, have made, practice, import, carry out, manufacture, have
manufactured, offer for sale, sell and/or have sold Products in the Field of Use
in the Territory using the Future Rights. Any Future Right to which a
non-exclusive license is granted to Licensee pursuant to this Section shall be
subject to the Royalty provisions of Section 4.2, but if a Patent Royalty
pursuant to Section 1(b) of Schedule E is payable solely on account of a
non-exclusively licensed Future Right, the royalty shall be reduced to a
reasonable amount mutually agreed upon by the parties; provided, however, that
in the absence of an agreement, the reduction will be at least […***…] of the
royalties that would otherwise be payable. The foregoing grant is made expressly
subject to the following:

 

(i) All applicable laws and regulations, including, without limitation, the
requirements of federal law pertaining to the manufacture of products within the
United States; and

 

(ii) All applicable rules of the Funding Agencies which have provided funding to
CSMC or to any of its employees (including Marbán) for the development of the
Future Rights.

 

2.4 Stand-Alone Applications. Licensee shall own all right title and interest in
and to the Inventions claimed in any Stand-Alone Applications; provided,
however, that nothing in this Restated Agreement shall be deemed to allow or
permit Licensee to file Stand-Alone Applications for the purpose of avoiding its
royalty obligations to CSMC. All Inventions disclosed in Stand-Alone
Applications shall not be the basis of any royalty or fee payments to CSMC under
this Restated Agreement.

 

2.5 License to Use Improvements. Licensee shall own Licensee Improvements, and
hereby grants to CSMC the following nonexclusive, royalty-free, fully paid-up
rights and licenses to the Licensee Improvements:

 



*Confidential Treatment Requested



 



 

 

 

(a) Except as provided below in this Section 2.5, the right and license to use
any tangible or intangible information contained in the Licensee Improvements
(so long as CSMC shall treat such information as Confidential Information and
maintain its confidentiality in accordance with Section 10 hereof), for CSMC’s
internal teaching and other internal educationally-related and non-commercial
(except for charges to its own patients) clinical purposes, where clinical use
does not involve a third party funding grant to commercialize such information,
and to obtain research funding from Funding Agencies, provided that a copy of
any grant application is provided to Licensee, in confidence and for
informational purposes only, prior to submission; and

 

(b) Except as provided below in this Section 2.5, the right and license to
conduct research using the Licensee Improvements (so long as CSMC shall treat
information concerning the License Improvements as Confidential Information and
maintain its confidentiality in accordance with Section 10 hereof), and to
develop, use, make, practice and carry out the Licensee Improvements for CSMC’s
internal teaching and internal research and non-commercial (except for charges
to its own patients) clinical purposes, where clinical use does not involve a
third party funding grant to commercialize any Product.

 

Except as provided in Section 2.3 hereof, CSMC shall not, under any
circumstances, grant and/or transfer any rights granted to CSMC under this
Section 2.5 to any third party (other than to Licensee or, where required by
applicable law, rule, regulation, governmental policy or contract, to any
Funding Agency or the United States Government) to commercialize Inventions in
the Field of Use resulting directly from the Licensee Improvements as a result
of CSMC’s internal research and clinical activities with respect to the Licensee
Improvements otherwise permitted by Sections 2.5(a) and (b) above.

 

2.6 Milestones. Licensee acknowledges that it is important to CSMC, and a
requirement of the United States Government under Title 35, Section 203 of the
United States Code, that Licensee pursue the development, commercialization and
marketing of Products and otherwise exercise commercially reasonable efforts to
maximize the value of this Restated Agreement to CSMC. Licensee shall be deemed
to have exercised commercially reasonable efforts to maximize the value of this
Restated Agreement to CSMC, and the milestone requirements of this Section 2.6
shall be deemed to have been met, if Licensee meets the respective requirements
set forth on Schedule D hereto, with each such requirement being deemed a
separate and independent condition (each, a “Milestone”). Within sixty (60) days
after each anniversary of the Original Effective Date, Licensee shall prepare
and deliver to CSMC an annual written report (to be certified by an executive
officer of Licensee) indicating its compliance with the Milestones. If Licensee
fails to meet any annual Milestone designated in Schedule D hereto, CSMC may, at
its option and as its sole remedy for Licensee’ breach of this Section 2.6, upon
written notice to Licensee, convert the exclusive license granted under Section
2.1 hereof to a non-exclusive license or to a co-exclusive license, or terminate
the license as provided under Title 35, Section 203 of the United States Code.
Notwithstanding the foregoing, prior to CSMC exercising such option, Licensee
shall have the opportunity to cure any failure for a period of ninety (90) days
after receipt of written notice from CSMC of its intent to exercise its option.

 



 

 



 

3.Representations And Warranties

 

3.1 Rights to Technology. Except for the rights, if any, of the Funding Agencies
or the United States Government, CSMC represents and warrants to Licensee that,
to the best of its actual, current knowledge (without investigation outside of
CSMC as to such representations and warranties) (a) it has the right to grant
the licenses in this Restated Agreement, (b) it has not granted licenses to the
Patent Rights or Know-How to any other party that would restrict the rights
granted hereunder except as stated herein and (c) there are no claims, judgments
or settlements to be paid by CSMC with respect to the Patent Rights or Know-How
or pending claims or litigation relating to the Patent Rights or Know-How.
Except for any potential or actual rights of Funding Agencies, the United States
Government or Licensee, CSMC is not aware that any additional rights or licenses
are necessary for Licensee to exercise its licensed rights granted by CSMC under
this Restated Agreement.

 

3.2 Limited Warranty. CSMC makes no representation or warranty other than those
expressly specified in this Restated Agreement. Licensee accepts the Patent
Rights and Know-How on an “AS-IS” basis. CSMC MAKES NO EXPRESS OR IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR OTHER
ATTRIBUTES OF ANY OF THE PATENT RIGHTS OR KNOW-HOW.

 

3.3 Rights Retained by Funding Agencies. Licensee acknowledges that to the
extent that the Patent Rights and Know-How have been developed in part under one
or more funding agreements (“Funding Agreements”) with one or more Funding
Agencies, such Funding Agencies have certain statutory, non-exclusive rights
relative thereto for use for government purposes as well as regulatory or
statutory “march-in rights” (collectively, “Statutory Rights”). Licensee also
acknowledges that to the extent that the Future Patent Rights and Know-How may
be developed in part under one or more Funding Agreements with one or more
Funding Agencies, such Funding Agencies may have certain Statutory Rights
relative thereto. This Restated Agreement is explicitly made subject to such
Statutory Rights and, to the extent of any conflict between any such Statutory
Rights and this Restated Agreement, such Statutory Rights shall prevail.

 

4.Consideration

 

In consideration of the execution and delivery by CSMC of this Restated
Agreement, Licensee agrees as follows:

 

4.1 License Fee. Pursuant to the Original Agreement, Licensee paid to CSMC a
non-refundable license fee in an amount […***…], and agreed to pay the costs,
including attorneys’ fees and filing fees, actually incurred to the Original
Effective Date by CSMC in the prosecution of the Patent Rights.

 

4.2 Payment of Royalties. Licensee shall pay to CSMC certain royalties, which
shall be determined and paid in accordance with Schedule E hereto.

 

4.3 Acknowledgement of Fair Market Value. CSMC acknowledges and agrees that the
royalties and other obligations of Licensee under this Restated Agreement
constitute fair market value for the rights granted to Licensee under this
Restated Agreement based on arms’-length negotiations with Licensee.

 



*Confidential Treatment Requested



 



 

 

 

4.4 Licensee Challenge of Patent Rights. Licensee acknowledges that an essential
element of this Restated Agreement is to respect the intellectual property
rights of Licensor. Accordingly, Licensee agrees that if it directly or through
a third party indirectly contests the validity or enforceability of any Patent
Rights or Future Patent Rights licensed or sublicensed to it by Licensor under
this Restated Agreement or assists any third party in doing so with respect to
the Field of Use, Licensee: (i) agrees that Licensor may immediately terminate
any and all licenses granted to Licensee under this Restated Agreement or under
any other agreement, provided, however, that to the extent that Licensor does
not terminate license rights granted to Licensee, the applicable rates for
Royalties under Schedule E hereto shall be doubled beginning from the time at
which the relevant Patent Rights and/or Future Patent Rights are challenged;
(ii) agrees to disburse any and all proceeds received from any sublicense of the
applicable Patent Rights and/or Future Patent Rights throughout its duration to
CSMC; and (iii) Licensee agrees to reimburse Licensor for all costs actually
incurred in connection with the applicable legal proceedings. In the event that
all or any portion of this Section 4.4 is invalid, illegal or unenforceable,
then the parties will use their best efforts to replace the invalid, illegal or
unenforceable provision(s) with valid, legal and enforceable provision(s) which,
insofar as practical, gives effect to the intent of this Section 4.4.
Notwithstanding anything contained in this Section 4.4, if Licensee is advised
by legal counsel that it has the obligation under applicable law to disclose
prior art to the any applicable patent authority or office, such disclosure
shall not be deemed a challenge for purposes of this Section 4.4 and CSMC shall
not have the right to terminate the licenses granted pursuant to this or any
other agreement and none of the other rights set forth above shall become
effective.

 

5.Patent Rights

 

5.1 Prosecution. Commencing as of the Original Effective Date, Licensee shall
assume, in coordination with CSMC, full responsibility for the application,
maintenance, reexamination, reissue, opposition and prosecution of any kind
(collectively “Prosecution”) relating to the Patent Rights in the Territory,
including, but not limited to, payment of all costs, fees and expenses related
thereto. Subject to the approval of CSMC (which approval shall not be
unreasonably withheld), Licensee shall have the right to select counsel with
respect to the responsibility assumed by Licensee in this Section 5.1, and
Licensee shall diligently pursue the Prosecution of the Patent Rights to the
benefit of CSMC. For all purposes of the patent Prosecution, CSMC shall be the
named “client” of such patent counsel. Each party shall provide the other with
copies of any and all material or communications with the United States Patent
and Trademark Office, or any foreign patent office, and CSMC shall be afforded
the opportunity of prior review and comment on such action or paper.

 

5.2 Abandonment, Disclaimers, Etc. Licensee shall obtain the prior written
consent of CSMC (which consent shall not be unreasonably withheld), prior to
irrevocably abandoning, disclaiming, withdrawing, seeking reissue or allowing to
lapse any material patent, patent application or Licensee Improvements relating
to the Patent Rights. In the event that Licensee shall elect to abandon the
Prosecution or maintenance of any patent or patent application included in the
Patent Rights or Future Patent Rights, Licensee shall notify CSMC of such
election at least thirty (30) days before a final due date which would result in
the irrevocable abandonment or bar of patentability of the subject matter of the
patent or patent application. In such event, CSMC may, at its sole option and
expense, continue Prosecution or maintenance of the patent application or
patent. Licensee further agrees that it shall not file any continuation-in-part
application relating to the Patent Rights unless the additional disclosure or
material to be included in the continuation-in-part application is necessary or
appropriate to support the patentability of a claim recited in a parent
application on which the continuation-in-part application is based. If CSMC
disagrees with Licensee’s conclusion that such a filing or contemplated filing
of a continuation-in-part application is either necessary or appropriate to
support the patentability of a claim recited or capable of being recited in a
patent application within fifteen (15) business days after receiving notice of
filing or contemplated filing of continuation-in-part application, then the
matter shall be submitted for resolution to independent patent counsel mutually
agreed upon by the parties, who will determine whether a continuation-in-part
application is necessary or appropriate in accordance with this Section 5.2. Any
decision made by such independent patent counsel shall be conclusive and binding
on the parties hereto.

 



 

 

 

5.3 Expenses. Licensee shall pay all expenses resulting from its obligations in
Section 5.1 hereof. CSMC shall exercise reasonable efforts to cause Marbán (to
the extent he is available and on CSMC’s staff as an employee) and other
applicable CSMC employees to cooperate fully with Licensee with respect to the
Prosecution, maintenance and protection of the Patent Rights and Future Patent
Rights, and CSMC shall be reimbursed for all reasonable out-of-pocket expenses
as such expenses are incurred.

 

6.Term And Termination

 

6.1 Term. Unless earlier terminated as provided in Section 6.2 hereof, the term
of this Restated Agreement shall be deemed to have commenced on the Original
Effective Date and shall expire, on a country-by-country basis, on the date upon
which the last to expire of the patents covering the Patent Rights or the Future
Patent Rights. Upon such termination, Licensee shall be deemed to have a fully
paid-up license to any Know-How as provided in Section 2.1 herein.

 

6.2 Termination. Except as provided by Section 6.3 hereof, and in addition to
the provisions of Section 4.4,

 

(a) this Agreement shall automatically terminate upon the occurrence of any of
the following events, unless waived by CSMC: (i) Licensee has substantially
ceased business operations; (ii) Licensee dissolves, liquidates or institutes
any proceeding for the winding up of its business; (iii) Licensee, pursuant to
or within the meaning of Title 11 of the United States Code or any similar law
of any jurisdiction for the relief of debtors (each, a “Bankruptcy Law”): (A)
commences a voluntary case in bankruptcy or any other action or proceeding for
any other similar relief under any Bankruptcy Law; (B) consents by answer or
otherwise to the commencement against it of an involuntary case of bankruptcy;
(C) seeks or consents to the appointment of a receiver, trustee, assignee,
liquidator, custodian or similar official (collectively, a “Custodian”) of it or
for all or substantially all of its assets; or (D) makes a general assignment
for the benefit of its creditors; or (iv) a court of competent jurisdiction
enters an order or decree under any Bankruptcy Law that: (A) is for relief
against Licensee in an involuntary case of bankruptcy against Licensee; (B)
appoints a Custodian of Licensee for all or substantially all of its assets; or
(C) orders the liquidation of Licensee, and the order remains unstayed and in
effect for forty-five (45) days, or any dismissal, stay rescission or
termination thereof ceases to remain in effect.

 



 

 

 

(b) CSMC shall have the right, at its discretion, to terminate this Restated
Agreement if the performance by either party to this Restated Agreement of any
term, covenant, condition or provision hereof (i) shall jeopardize (A) the
licensure of CSMC, (B) CSMC’s participation in the Medicare, Medi-Cal or other
reimbursement or payment programs, (C) the full accreditation of CSMC by the
Joint Commission or any other state or nationally recognized accreditation
organization, or (D) CSMC’s tax-exempt status or its tax-exempt bonds; or (ii)
is deemed illegal or unethical by any recognized governmental agency or body.
Upon the occurrence of any of the items set forth in this subparagraph (b), CSMC
shall provide written notice to Licensee setting forth the reason for such
termination (which termination shall be effective immediately).

 

(c) CSMC shall have the right, at its discretion, (i) to terminate this Restated
Agreement upon thirty (30) days’ written notice from CSMC if, within such thirty
(30) day period Licensee shall fail to pay fully any royalty payment required by
Section 4.2 hereof or Schedule E hereto or (ii) to terminate this Restated
Agreement upon ninety (90) days’ written notice from CSMC if, within such ninety
(90) day period Licensee shall fail to undertake commercially reasonable efforts
to exploit the Patent Rights or the Future Patent Rights in the Field of Use in
the Territory, provided that if the parties cannot agree on whether commercially
reasonable efforts have been undertaken, determination of any alleged failure to
undertake commercially reasonable efforts shall be submitted for resolution to
an Arbitrator mutually agreed upon by the parties whose decision shall be
conclusive and binding upon the parties hereto.

 

(d) CSMC shall have the right, at its discretion, to terminate this Restated
Agreement upon sixty (60) days’ written notice from CSMC if, within such sixty
(60) day period, Licensee shall fail to cure fully any breach or default of any
material obligation under this Restated Agreement as described in such written
notice detailing the facts of such breach with reasonable specificity; provided,
however, that Licensee may avoid such termination if, before the end of such
60-day period (unless a longer cure period is expressly provided herein), such
breach or default has been cured by Licensee to the reasonable satisfaction of
CSMC.

 

(e) Licensee shall have the right, at its discretion, to terminate this Restated
Agreement upon ninety (90) days’ written notice from Licensee if, within such
ninety (90) day period, CSMC shall fail to cure fully any breach or default of
any material obligation under this Restated Agreement as described in such
written notice detailing the facts of such breach with reasonable specificity;
provided, however, that CSMC may avoid such termination if, before the end of
such 90-day period, such breach or default has been cured by CSMC to the
reasonable satisfaction of Licensee.

 



 

 

 

(f) This Restated Agreement shall terminate upon the mutual written agreement of
the parties hereto (such termination to be effective as of the date mutually
agreed upon in such written agreement).

 

6.3 Obligations Upon Termination. Upon any termination of this Restated
Agreement pursuant to Section 6.2 hereof, nothing herein shall be construed to
release any party from any liability for any obligation incurred through the
effective date of termination (e.g., confidentiality, reimbursement of patent
expenses incurred prior to such date, etc.) or for any breach of this Restated
Agreement prior to the effective date of such termination. Licensee may, for a
period of one (1) year after the effective date of such termination, sell all
tangible Products customarily classified as “inventory” that it has on hand at
the date of termination, subject to payment by Licensee to CSMC of the
applicable royalty or royalties, as set forth in Schedule E; provided, that any
such action by Licensee does not subject CSMC to any of the occurrences set
forth in Section 6.2(b) hereof.

 

6.4 Effect of Termination. In the event of any termination of this Restated
Agreement pursuant to Section 6.2 hereof, where such termination has not been
caused by any action or inaction on the part of any sublicensee of Licensee or
by any breach by such sublicensee of its obligations under its sublicense from
Licensee, such termination of this Restated Agreement shall be without prejudice
to the rights of each non-breaching sublicensee of Licensee and each
non-breaching sublicensee shall be deemed to be a licensee of CSMC thereunder,
and CSMC shall be entitled to all rights, but shall not be subject to any
obligations (other than the grant of license and appurtenant obligations under
this Restated Agreement to the extent provided for in such sublicense) of
Licensee thereunder. This Section 6.4, however, shall not be applicable if this
Restated Agreement has been terminated under Section 6.2(b) under circumstances
where the application of this Section 6.4 would subject CSMC to any of the
occurrences set forth in Section 6.2(b).

 

6.5 Right to Institute Legal Actions. Notwithstanding the provisions of Section
6.2 hereof, CSMC, on the one hand, and Licensee, on the other hand, may
institute any other legal action or pursue any other remedy against the other
party permitted by applicable law if the other party does not substantially cure
any breach or default of any material obligation as provided herein.

 

6.6 Reversion of Rights. Notwithstanding anything to the contrary set forth
herein (including, but not limited to, Section 5 hereof), full responsibility
for prosecution of the Patent Rights shall, at the option of CSMC (exercisable
in its sole and absolute discretion), and at its sole expense from the date of
reversion, revert to CSMC upon any termination of this Restated Agreement.

 

7.Infringement By Third Parties

 

7.1 Notice. Promptly upon learning of any infringement, misappropriation or
other unauthorized use of the Patent Rights, Licensee shall notify CSMC.
Promptly upon learning of any infringement, misappropriation or other
unauthorized use of the Patent Rights, CSMC shall notify Licensee.

 



 

 

 

7.2 Enforcement. Licensee shall have the first right and the obligation to
enforce, at its sole expense, any Patent Rights and any Future Patent Rights to
the extent licensed hereunder against infringement by third parties and shall
notify CSMC in writing in advance of all such enforcement efforts. Upon
Licensee’s undertaking to pay all expenditures reasonably incurred by CSMC, CSMC
shall reasonably cooperate in any such enforcement and, as necessary, join as a
party therein. Licensee shall reimburse CSMC for all expenses, including
reasonable attorneys’ fees, incurred in connection with any such enforcement. In
the event that Licensee does not file suit against or commence settlement
negotiations with a substantial infringer of Patent Rights or Future Patent
Rights within ninety (90) days of receipt of a written demand from CSMC that
Licensee bring suit, then the parties will consult with one another in an effort
to determine whether a reasonably prudent licensee would institute litigation to
enforce the patent in question in light of all relevant business and economic
factors (including, but not limited to, the projected cost of such litigation,
the likelihood of success on the merits, the probable amount of any damage
award, the prospects for satisfaction of any judgment against the alleged
infringer, the possibility of counterclaims against the parties hereto, the
impact of any possible adverse outcome on Licensee and the effect any publicity
might have on the parties’ respective reputations and goodwill). If, after such
process, it is determined that a suit should be filed and Licensee does not file
suit or commence settlement negotiations forthwith against the infringer, then
CSMC shall have the right, at its own expense, to enforce any Patent Rights
licensed hereunder on behalf of itself and Licensee. Any amount recovered in any
such action or suit, whether by judgment or settlement, shall be paid to or
retained entirely by whichever party brought the action, or where both parties
participate in such action or suit, fifty percent (50%) of all such amounts
shall be allocated to each party, after first paying each party’s out-of-pocket
expenses, including reasonable attorneys’ fees.

 

7.3 Defense Of Patent Rights. In the event that any Patent Rights or Future
Patent Rights are the subject of a legal action seeking declaratory relief or of
any reexamination or opposition proceeding instituted by a third party, the
parties agree to promptly consult with each other concerning the defense of such
actions or proceedings. If the parties agree that such defense should be
undertaken, then Licensee shall bear the expenses, including attorneys’ fees,
associated with such defense and in any recoupment of expenses. If the parties
disagree, then the party desiring to defend the action or proceeding may proceed
with such defense and will bear its own expenses, and be entitled to all sums
recovered.

 

8.Indemnification

 

8.1 (a) Indemnification by Licensee. Subject to Section 8.2 hereof, Licensee
shall hold harmless, defend and indemnify CSMC and each of its officers,
directors, employees (including Marbán), agents and sponsors of the research
(except Licensee) (each, an

 



 

 

 

“Indemnified Party”, and collectively, the “Indemnified Parties”) from and
against any and all claims, damages, losses, liabilities, costs and expenses
(including reasonable attorneys’ fees and expenses and costs of investigation,
whether or not suit is filed) suffered or incurred by any of the Indemnified
Parties in any action, suit, litigation, arbitration or dispute of any kind
(“Action”) arising or resulting from any negligence or willful acts or omissions
on the part of Licensee, its Affiliates or sublicensees in connection with (a)
their use the Patent Rights or Know-How and/or (b) the exercise of their rights
hereunder or under any sublicense, including, but not limited to (i) the
preclinical development and clinical testing of Products, and (ii) the
manufacture, sale, use, marketing, or other disposition of Products developed,
manufactured, sold, marketed, used or otherwise disposed of under this Restated
Agreement. As part of its obligations hereunder, Licensee shall defend any
Action brought against any of the Indemnified Parties with counsel of its own
choosing and reasonably acceptable to CSMC, and neither CSMC nor any other
Indemnified Party shall enter into any settlement of any such Action without
first obtaining prior approval of Licensee. Licensee shall pay all costs,
including attorney’s fees, incurred in enforcing this indemnification provision.
Should CSMC or any other Indemnified Party not afford Licensee the right to
defend any such Action, or should CSMC or any other Indemnified Party not obtain
the approval of Licensee to any such settlement, Licensee shall have no
obligation to indemnify CSMC or any other Indemnified Party hereunder. Should
Licensee fail to provide a defense for the Indemnified Parties as required
hereunder, then Licensee shall reimburse CSMC for its out-of-pocket expenses
(including reasonable attorneys’ fees and expenses and costs of investigation)
which are incurred as a result of any investigation, defense or settlement
relating to the foregoing, which reimbursement shall be made to CSMC upon
receipt by Licensee of invoices reflecting in reasonable detail such expenses
incurred by CSMC.

 

(b) Insurance. Licensee shall obtain and maintain insurance policies (including
clinical trial insurance, products liability and general liability policies at
such time as is appropriate) which are reasonable and necessary to cover its
activities and to comply with the indemnification obligations set forth above.
Such insurance policies shall name CSMC as an additional insured party, and
shall provide for the following minimum coverage amounts: (i) a minimum of
[…***…] in coverage per occurrence for the general liability policy; (ii) upon
initiation of any human clinical studies of Products, Licensee shall have first
obtained clinical trial insurance coverage in a minimum of […***…] per
occurrence and […***…]; and (iii) upon Licensee’s first commercial, arms-length
sale of a Product, Licensee shall have first obtained products liability
insurance coverage in a minimum of […***…] per occurrence and […***…] (each of
the events described in subsections (ii) and (iii) shall be referred to as a
“Triggering Event”). Licensee shall provide CSMC with prompt written notice of
any material change in coverage under such policies. Within thirty (30) days of
a Triggering Event (subject to extension if reasonably required) and annually
thereafter, Licensee shall provide CSMC with a certificate of insurance issued
by the appropriate insurance company evidencing the insurance coverage required
by this Section 8.1(b), together with copies of the endorsement which specifies
CSMC as an additional insured and the declarations page for each such insurance
policy. The certificate of insurance, endorsements and declarations pages (and
any renewals or replacements thereof), if required, shall be sent to CSMC by
prepaid, first class, certified mail, return receipt requested, at the following
address: Cedars-Sinai Medical Center, Technology Transfer Office, 8797 Beverly
Boulevard, Suite 206, Los Angeles, CA 90048.”

 



*Confidential Treatment Requested

 



 

 

 

8.2 Notice of Claim. CSMC shall promptly notify Licensee in writing of any claim
or Action or material threat thereof brought against any Indemnified Party in
respect of which indemnification may be sought and, to the extent allowed by
law, shall reasonably cooperate with Licensee in defending or settling any such
claim or Action. No settlement of any claim, Action or threat thereof received
by CSMC and for which CSMC intends to seek indemnification (for itself or on
behalf of any other Indemnified Party) shall be made without the prior joint
written approval of Licensee and CSMC.

 

9.Use Of Names and Media Segments

 

9.1 Licensee shall not, unless as required by any law or governmental
regulation, use the name of CSMC, and/or any of its trademarks, service marks,
trade names or fictitious business names or media segments owned by CSMC that
are directly related to work conducted by or under the direction of Marbán at
CSMC without express prior written consent of the Vice President for Marketing
and Communications of CSMC, which shall not be unreasonably withheld. Further,
prior to any reference by Licensee to the names or marks of CSMC in any manner,
Licensee shall provide CSMC with a writing reflecting the proposed reference so
that CSMC can review the reference within a reasonable period of time prior to
the proposed use thereof by Licensee. CSMC shall review the request from
Licensee and shall endeavor to provide a response within five (5) business days
of receiving the requisite information required in order to review the request.
This limitation includes, but is not limited to, use by Licensee in any
regulatory filing, advertising, offering circular, prospectus, sales
presentation, news release or trade publication. Subject to compliance by
Licensee with the foregoing, which shall be deemed conditions precedent to any
use of CSMC’s name or marks by Licensee, Licensee shall ensure that the name of
CSMC is used as scientifically or academically appropriate in the “byline” of
any article, abstract, manuscript or any other publication related to the
subject matter hereof.

 

10.Confidentiality

 

10.1 Non-Disclosure. The parties hereto shall keep the terms of this Restated
Agreement and all business and scientific discussions relating to the business
of the parties strictly confidential. All patient information to which a party
is given access by the other party shall be subject to the provisions of the
Confidentiality of Medical Information Act (Cal. Civ. Code §§56, et seq.) and
the Health Insurance Portability and Accountability Act of 1996, and all
regulations promulgated thereunder. It may, from time to time, be necessary for
the parties, in connection with performance under this Restated Agreement, to
disclose Confidential Information (including know-how) to each other. The
Receiving Party (as defined in Section 1.2 hereof) shall keep in strictest
confidence the Confidential Information of the Disclosing Party (as defined in
Section 1.2 hereof), using the standard of care it normally uses for information
of like character, and shall not disclose the Confidential Information to any
third party or use it except as expressly authorized by the prior written
consent of the Disclosing Party or as otherwise permitted by this Restated
Agreement; provided, however, that Licensee may disclose the Confidential
Information received from CSMC to its Affiliates and sublicensees as shall be
reasonably necessary to carry out the intent of this Agreement or any sublicense
granted by Licensee as contemplated by this Restated Agreement if, but only if,
such Affiliates and/or sublicensees each execute a confidentiality agreement
containing confidentiality provisions no less restrictive than those
confidentiality provisions contained in this Section 10. The Receiving Party’s
obligation hereunder shall not apply to Confidential Information that the
Receiving Party can show:

 



 

 

 

(a) Is or later becomes part of the public domain through no fault or neglect of
the Receiving Party;

 

(b) Is received in good faith from a third party having no obligations of
confidentiality to the Disclosing Party, provided that the Receiving Party
complies with any restrictions imposed by the third party;

 

(c) Is independently developed, as established by written documentation existing
prior to receipt of the Confidential Information, by the Receiving Party without
use of the Disclosing Party’s Confidential Information; or

 

(d) Is required by law or regulation to be disclosed (including, without
limitation, in connection with FDA filings, filings with another government
agency or as required under the California Public Records Act), provided that
the Receiving Party uses reasonable efforts to restrict disclosure and to obtain
confidential treatment and provides notice, prior to disclosure, to the
Disclosing Party.

 

10.2 Limits on Permitted Disclosures. Each party agrees that any disclosure or
distribution of the other party’s Confidential Information within its own
organization shall be made only as is reasonably necessary to carry out the
intent of this Restated Agreement. The parties further agree that all of their
respective officers, employees, agents, representatives or approved sublicensees
to whom any Confidential Information is disclosed or distributed shall have
agreed to maintain its confidentiality. In such event, the Receiving Party shall
identify with reasonable particularity, upon request by the Disclosing Party,
each person within the Receiving Party’s organization to whom the Receiving
Party has disclosed or distributed Confidential Information.

 

10.3 Legally Required Disclosures. If a subpoena or other legal process
concerning Confidential Information is served upon any party hereto pertaining
to the subject matter hereof, the party served shall notify the other party
immediately, the other party shall cooperate with the party served, at the other
party’s expense, in any effort to contest the validity of such subpoena or other
legal process. This Section 10.3 shall not be construed in any way to limit any
party’s ability to satisfy any disclosure of its relationship with the other
party required by any governmental authority.

 

10.4 Patent Rights as Confidential Information. The Patent Rights are understood
by Licensee to be the Confidential Information of CSMC to the extent
“unpublished” as such term is construed under the United States Patent Laws. As
such, Licensee’s confidentiality obligations hereunder automatically extend to
any and all Know-How and to any and all patent applications of CSMC relating to
any Patent Rights, Future Patent Rights and Know-How and to any and all
communications with the United States Patent Office, and any foreign patent
office relating to any Patent Rights, Future Patent Rights or Know-How, subject
to Section 10.1(a)-(d).

 



 

 

 



10.5 Return of Confidential Information. In the event of any termination of this
Restated Agreement, the Receiving Party shall promptly return all Confidential
Information and any copies made thereof previously made available to the
Receiving Party by the Disclosing Party, except that the Receiving Party shall
have the right to retain one copy of such Confidential Information in its legal
files to monitor its compliance under this Restated Agreement.

 

10.6 Remedies. Both parties acknowledge and agree that it would be difficult to
measure damages for breach by either party of the covenants set forth in this
Section 10, and that injury from any such breach would be incalculable, and that
money damages would therefore be an inadequate remedy for any such breach.
Accordingly, either party shall be entitled, in addition to all other remedies
available hereunder or under law or equity, to injunctive or such other
equitable relief as a court may deem appropriate to restrain or remedy any
breach of such covenants.

 

11.Patent Marking

 

In the event any Product is the subject of a patent under the Patent Rights or
Future Patent Rights, Licensee shall mark all products made, sold or otherwise
disposed of by or on behalf of it or any of its sublicensees with the word
“Patented” followed by the number of the licensed patent. In such case, Licensee
shall mark any Product made using a process or method covered by any such Patent
Rights or Future Patent Rights with the number of each such patent and, if such
Product is covered by Future Patent Rights, Licensee shall respond to any
request or disclosure under Title 35, Section 287(b)(4)(B) of the United States
Code by only notifying CSMC of the request for disclosure. Notwithstanding the
foregoing, Licensee shall not be required to mark its products pursuant to the
foregoing if Licensee is marking its products in accordance with its normal
business practices and such practices are in accordance with applicable marking
laws.

 

12.Miscellaneous

 

12.1 Notices. Any notice, request, instruction or other document required by
this Restated Agreement shall be in writing and shall be deemed to have been
given (a) if mailed with the United States Postal Service by prepaid, first
class, certified mail, return receipt requested, at the time of receipt by the
intended recipient, (b) if sent by Federal Express® or other overnight carrier,
signature of delivery required, at the time of receipt by the intended
recipient, or (c) if delivered personally, addressed as follows:

 

in the case of CSMC to:

 

Cedars-Sinai Medical Center
8700 Beverly Boulevard
Los Angeles, California 90048-1865
Attention: Senior Vice President for Finance & CFO

 



 

 

 

with a copy to Vice President for Legal Affairs

 

or in the case of Licensee to:

 

Capricor, Inc.
8840 Wilshire Blvd., 2nd Floor

Beverly Hills, California 90211
Attention: […***…]

 

with a copy to […***…], Knobbe Martens, 2040 Main Street, 14th Floor, Irvine,
California 92614

 

or to such other address or to such other person(s) as may be given from time to
time under the terms of this Section 12.1.

 

12.2 Compliance with Laws. Each party shall comply with all applicable federal,
state and local laws and regulations in connection with its activities pursuant
to this Restated Agreement.

 

12.3 Governing Law. This Restated Agreement shall be construed and enforced in
accordance with the laws of the United States of America and of the State of
California, irrespective of choice of laws provisions. The parties agree that
all actions or proceedings arising in connection with this Restated Agreement
shall be tried and litigated exclusively in the State and Federal courts located
in the County of Los Angeles, State of California. The parties hereby expressly
consent to the personal jurisdiction of such courts.

 

12.4 Waiver. Failure of any party to enforce a right under this Restated
Agreement shall not act as a waiver of that right or the ability to assert that
right relative to the particular situation involved.

 

12.5 Enforceability. If any provision of this Restated Agreement shall be found
by a court of competent jurisdiction to be void, invalid or unenforceable, the
same shall be reformed to comply with applicable law or stricken if not so
conformable, so as not to affect the validity or enforceability of the remainder
of this Restated Agreement.

 

12.6 Modification. No change, modification, or addition or amendment to this
Restated Agreement, or waiver of any term or condition of this Restated
Agreement, is valid or enforceable unless in writing and signed and dated by the
authorized officers of the parties to this Restated Agreement.

 

12.7 Entire Agreement. This Restated Agreement and the Schedules hereto (which
are incorporated herein by this reference as if fully set forth herein)
constitute the entire agreements among the parties with respect to the subject
matter hereof and thereof, and replace and supersede as of the date hereof and
thereof any and all prior agreements and understandings, whether oral or
written, between the parties with respect to the subject matter of such
agreements, including the Original Agreement.

 

 



*Confidential Treatment Requested

 





 

 

 

12.8 Successors. Except as otherwise expressly provided in this Restated
Agreement, this Restated Agreement shall be binding upon, inures to the benefit
of, and is enforceable by, the parties and their respective heirs, legal
representatives, successors and permitted assigns.

 

12.9 Construction. This Restated Agreement has been prepared, examined,
negotiated and revised by each party and their respective attorneys, and no
implication shall be drawn and no provision shall be construed against any party
to this Restated Agreement by virtue of the purported identity of the drafter of
this Restated Agreement or any portion thereof.

 

12.10 Counterparts. This Restated Agreement may be executed simultaneously in
one or more counterparts, each of which shall constitute one and the same
instrument. This Restated Agreement may be executed by facsimile.

 

12.11 Attorneys’ Fees. In the event of any action at law or in equity between
the parties hereto to enforce any of the provisions hereof, the unsuccessful
party to such litigation shall pay to the successful party all reasonable costs
and expenses, including reasonable attorneys’ fees, incurred therein by such
successful party; and if such successful party shall recover a judgment in any
such action or proceeding, such reasonable costs, expenses and attorneys’ fees
may be included in and as part of such judgment.

 

12.12 Assignment. This Restated Agreement shall be binding upon and shall inure
to the benefit of each party and its respective successors and permitted
assigns. This Restated Agreement is personal to Licensee and only assignable by
Licensee in accordance with Section 2.2. CSMC shall have the right to assign its
rights hereunder as part of any reorganization or bond financing.

 

12.13 Further Assurances. At any time and from time to time after the Original
Effective Date, each party shall do, execute, acknowledge and deliver, and cause
to be done, executed, acknowledged or delivered, all such further acts,
transfers, conveyances, assignments or assurances as may be reasonably required
to consummate the transactions contemplated by this Restated Agreement.

 

12.14 Survival. The following sections shall survive any expiration or earlier
termination of this Restated Agreement: Section 2.1(c) (retention of certain
non-exclusive rights by CSMC), Section 8 (“Indemnification”), Section 9 (“Use of
Names”) and Section 10 (“Confidentiality”). The provisions set forth in Schedule
E also shall survive any expiration or earlier termination of this Restated
Agreement, to the extent set forth therein.

 



 

 

 



In Witness Whereof, the parties have caused their duly authorized
representatives to execute this Restated Agreement as of the date first above
written.

 





  LICENSEE”:         Capricor, Inc.               By: /s/ Karen Krasney        
Name: Karen Krasney         Title: EVP General Counsel         Date: 1/9/2014  
              “CSMC”:         Cedars-Sinai Medical Center, a California
nonprofit public benefit corporation         By: /s/ Richard Katzman     Shlomo
Melmed, M.D. (Richard Katzman for)      Senior Vice President for      Academic
Affairs         Date: 12/31/2013                     By: /s/ Edward M.
Prunchunas     Edward M. Prunchunas      Senior Vice President for Finance    
 and CFO         Date: 12/30/2013

 



 

 

 



Schedule Listing

 

Schedule A Patent Rights

Schedule B Know-How

Schedule C Approved Sublicensee/Assignee Companies

Schedule D Milestones

Schedule E Royalty Provisions

 



 

 



 

SCHEDULE A

 

Patent Rights

 

[…***…]

 

*Confidential Treatment Requested

 



 

 

 



 

[…***…]


 

 

*Confidential Treatment Requested

 



 

 

 

[…***…]

 

*Confidential Treatment Requested

 



 

 

 



SCHEDULE B

 

Know-How

 

 

[…***…]

 



1

SCHEDULE D

*Confidential Treatment Requested



 



 

 

 

SCHEDULE C

 

APPROVED SUBLICENSEE/ASSIGNEE COMPANIES

 

[…***…]

 

 



1

SCHEDULE C

*Confidential Treatment Requested



 





 

 

 

SCHEDULE D

 

MILESTONES

 

1. Licensee or its sublicensees shall expend at least the following amounts
toward the development or promotion of at least one (1) Product based on the
Patent Rights and Technical Information:

 

[…***…]

 

 

 



1

SCHEDULE D

*Confidential Treatment Requested



 



 

 


[…***…]

 

 

 

 

 



2

SCHEDULE D

*Confidential Treatment Requested

 





 

 

 



SCHEDULE E

 

ROYALTY PROVISIONS

 

All capitalized terms not otherwise defined in this Schedule E shall have the
meanings ascribed to them in the Amended and Restated Exclusive License
Agreement to which this Schedule E is attached (the “Restated Agreement”).

 

1. Royalties. Licensee shall pay, or cause to be paid, to CSMC aggregate royalty
fees (each, a “Royalty” and collectively, the “Royalties”) equal to the
following percentage of the amount of the Gross Sales Price (as defined in
Paragraph 6(a) below) received by Licensee, its Affiliates or its sublicensees
from the Sale (as defined in Paragraph 6(b) below) of Royalty Bearing Products
(as defined in Section 6(c) below) or Intellectual Property (as defined in
Paragraph 6(d) below) to non-Affiliate parties. The Royalty shall be determined
as follows:

 

(a) For any jurisdictions in which no Valid Claim exists, an amount equal to
[…***…] for the Sale of Royalty Bearing Products or Intellectual Property
covered by the Patent Rights or Know-How in that jurisdiction (“the Know-How
Royalty”). Licensee’s obligation to pay a Know-How Royalty shall end as
specified in Section 6.1 of the Restated Agreement; provided, however, that in
no event shall a Know-How Royalty be payable in any jurisdiction beyond […***…]
from the first commercial sale of a Royalty Bearing Product in that
jurisdiction.

 

(b) For any jurisdictions in which a Valid Claim does exist, an amount equal to
[…***…] for the Sale of Royalty Bearing Products or Intellectual Property
covered by the Patent Rights or Future Patent Rights in that jurisdiction (“the
Patent Royalty”).

 

(c) An amount equal to […***…] of all cash payments, including upfront,
technology access fees, lump sum and similar payments paid by or received from
any sublicensees or any Affiliate or non-Affiliate parties by Licensee in
consideration for any sublicense or other grant of rights under the Restated
Agreement, excluding payments received by Licensee (i) solely for the purchase
of equity securities, (ii) as consideration for the sale of substantially all of
Licensee’s assets, (iii) as sublicense royalty payments made in connection with
the sale of Royalty Bearing Products, so long as Licensee pays or causes to be
paid to CSMC Royalties on amounts received by Licensee’s sublicensees under the
preceding subparagraphs of this Paragraph 1 (including subparagraphs (a) and (b)
hereof), (iv) as loans or in connection with the issuance of debt instruments,
(v) from third parties for costs related to general and administrative expenses,
product and manufacturing development, co-development activities, clinical
trials, or research and development activities, or (vi) to be used for the costs
of procuring intellectual property rights from third parties which may be
necessary for the development of Products.

 

 



1

SCHEDULE E

*Confidential Treatment Requested



 

 

 



 



(d) If the Sale of any Royalty Bearing Product is covered by more than
one Intellectual Property Right, multiple royalties shall not be due to CSMC.

 

Licensee may not sell Royalty Bearing Products to any distributor or other third
party other than for a reasonable price arrived at through arms’-length
negotiations.

 

2. No duplicative royalties. Subject to the provisions of Paragraph 1(a) above,
in those circumstances in which a Royalty is payable to CSMC from the sale of a
Royalty Bearing Product by an Affiliate or sublicensee of Licensee, and in which
a royalty is also payable to Licensee from the Sale of the same Royalty Bearing
Product by the same Affiliate or sublicensee, then Licensee shall not be
required to pay a Royalty to CSMC with respect to the royalties so received by
Licensee on the same Royalty Bearing Product, if and to the extent the required
royalty is received by CSMC from the Affiliate or sublicensee. This exclusion is
intended to avoid the payment of duplicative royalties, shall be strictly
construed, and shall not apply to other forms of compensation paid to Licensee
by its Affiliates or sublicensees.

 

3. Suspension of Obligations.

 

(a) In the event that Licensee is legally prevented from commercializing one or
more Products as a result of patent infringement issues relating to the Patent
Rights, all of Licensee’s obligations with respect to such Products, including,
without limitation, Royalty and other payment obligations under this Schedule E,
milestone and diligence obligations related to that particular Product in that
jurisdiction, shall be suspended unless and until such patent infringement
issues are resolved. In the event that any such issues are not resolved during
the term of the Restated Agreement, or in the event that such issues are
resolved in a manner that would continue to prevent Licensee from
commercializing such Products, then Licensee shall have no further obligations
hereunder with respect to such Products.

 

(b) In the event that Licensee Improvements result in the development and
commercialization of new or improved technology, to the point that the
commercially available Product(s) no longer (i) infringe upon any Valid Claims
or claims embodied in the Patent Rights, (ii) utilize any Know-How or (iii)
embody the original processes, methods, designs, or applications that were
commercialized based on the Patent Rights or Know-How, then the Royalty rate
shall be reduced to […***…] for such Product(s).

 

4. Payment and Accounting.

 

(a) Payment Terms and Reports. Royalties on account of sales by Licensee shall
accrue and be payable to CSMC by Licensee on a quarterly basis within […***…]
following the end of each calendar quarter in which any Sale of a Royalty
Bearing Product by Licensee occurs. Licensee shall use the standard royalty
reporting form set forth in Schedule F hereto. Royalties on account of sales or
payments made by a sublicensee shall accrue and be payable to CSMC by Licensee
on a quarterly basis within […***…] following the end of the calendar quarter in
which payment is received by Licensee from a sublicensee. Each payment of
Royalties shall be accompanied by a statement setting forth in reasonable detail
(i) with respect to Sales of Royalty Bearing Products, the number and each type
of Royalty Bearing

 



2

SCHEDULE D

*Confidential Treatment Requested



 



 

 

 

Product sold and the Gross Sales Price applicable thereto, (ii) with respect to
Sales of Intellectual Property, the nature of the Sale and revenues applicable
thereto, and (iii) such additional details as may be reasonably requested by
CSMC for the determination of Royalties payable hereunder. The Royalty Bearing
Products shall be considered as being sold for the purpose of the calculation of
royalties under this Restated Agreement when the Products have been invoiced.
Except as otherwise provided in Paragraph 4(c) of this Schedule E, all Royalties
shall be paid in United States dollars and shall be made without off set (except
as expressly provided in Paragraph 5 below) and free and clear of (and without
any deduction or withholding for) any taxes, duties, levies, imposts or similar
fees or charges.

 

(b) Records and Audits. Licensee shall create and maintain complete and accurate
records and documentation concerning all Sales of Royalty Bearing Products or
Intellectual Property by Licensee, its Affiliates and sublicensees in sufficient
detail to enable the Royalties payable hereunder to be determined. Licensee
shall retain such records and documentation for not less than seven (7) years
from the date of their creation. During the term of this Restated Agreement and
for a period of three (3) years thereafter, CSMC and its representatives shall
have the right to audit such records and documentation as shall pertain to the
determination and payment of Royalties. Such examiners shall have reasonable
access during regular business hours to Licensee’s offices and the relevant
records, files and books of account, and shall have the right to examine any
other records reasonably necessary to determine the accuracy of the calculations
provided by Licensee under this Schedule. The costs of any such audit shall be
borne by CSMC, unless as a result of such inspection it is determined that the
amounts payable by Licensee for any period are in error by greater than five
percent (5%), in which case the costs of such audit shall be borne by Licensee.
CSMC shall report the results of any such audit to Licensee within forty-five
(45) days of completion. Thereafter, Licensee shall promptly pay to CSMC the
amount of any underpayment discovered in such audit, or CSMC shall credit to
Licensee against future Royalty payments the amount of any overpayment
discovered in such audit, as the case may be. In addition, Licensee shall pay
interest on any underpayment at the rate that is the lower of (i) five percent
(5%) over the rate of interest announced by Bank of America in Los Angeles,
California (or any successor in interest thereto or any commercially equivalent
financial institution if no such successor exists) to be its “prime rate”, or
(ii) the highest rate permitted by applicable law, from the date such amount was
underpaid to the date payment is actually received.

 

(c) Currency Transfer Restrictions. If any restrictions on the transfer of
currency exist in any country or other jurisdiction so as to prevent Licensee
from making payments to CSMC, Licensee shall take all commercially reasonable
steps to obtain a waiver of such restrictions or to otherwise enable Licensee to
make such payments. If Licensee is unable to do so, Licensee shall make such
payments to CSMC in a bank account or other depository designated by CSMC in
such country or jurisdiction, which payments shall be in the local currency of
such country or jurisdiction, unless payment in United States dollars is
permitted. Any payment by Licensee to CSMC on the basis of Sales of Royalty
Bearing Products or Intellectual Property in currencies other than United States
dollars shall be calculated using the appropriate foreign exchange rate for such
currency quoted in the California edition of The Wall Street Journal for the
close of business of the last banking day of the calendar quarter in which such
payment is being made.

 



3

SCHEDULE D

 



 



 

 

 

(d) Late Charges. A service charge of five percent (5%) per month, not to exceed
the maximum rate allowed by applicable law, shall be payable by Licensee on any
portion of Licensee’s outstanding Royalty balance that is not paid to CSMC
within thirty (30) days past the due date.

 

(e) Taxes. Licensee shall pay, or cause to be paid, any and all taxes required
to be paid or withheld on any sales, licenses or other transfers for value of
Royalty Bearing Products or Intellectual Property (other than taxes imposed on
the income or revenues of CSMC); provided, however, that under no circumstances
shall the amounts of such taxes be deducted from the total amount of payments
otherwise due to CSMC hereunder. Upon CSMC’s request, Licensee shall secure and
send to CSMC proof of any such taxes withheld and paid by Licensee, its
Affiliates or sublicensees.

 

5. Right of Offset. In the event that Licensee reasonably determines that any
Royalty Bearing Product infringes upon the rights of a third party (because of
the use of the Patent Rights or the Know-How in the manufacture, use or sale of
such Royalty Bearing Product) and, as a result, Licensee becomes obliged to
obtain a license from such third party to such rights, then, in lieu of any
other right or remedy, Licensee shall have the right to deduct from the
Royalties otherwise payable hereunder with respect to such Royalty Bearing
Product the amount, up to a maximum of […***…] of the Royalties otherwise
payable, that Licensee is obliged to pay under the license in order to obtain
from the third party whose rights are so infringed the right to such Royalty
Bearing Product.

 

6. Certain Definitions.

 

(a) “Gross Sales Price” means the gross amount of all revenues (whether in the
form of cash, property or otherwise) received by Licensee, its Affiliates or
sublicensees from the sale, license or other transfer for value of Royalty
Bearing Products or Intellectual Property less (but only to the extent
separately itemized as a part of the gross price charged): (i) transportation,
handling, insurance and sales taxes, and (ii) rebates and other allowances
actually paid or allowed and which are standard and customary in the industry;
provided, however, that no deduction shall be made for royalties, commissions,
costs of collection or similar items payable with respect to the Royalty Bearing
Products or Intellectual Property. For the purposes of the definition of “Gross
Sales Price”, it is acknowledged and agreed by the parties that Sales to
wholly-owned subsidiaries of Licensee shall not be included.

 

(b)“Sales” means the sale, license or other transfer for value.

 

(c)“Royalty Bearing Products” means (i) any Product that is covered by a Valid
Claim of any of the Patent Rights or Future Patent Rights, or (ii) any Product
that, although not covered by a Patent Right or Future Patent Right, includes or
embodies, as a part of such Product, Know-How that is licensed to Licensee
hereunder.

 

(d)“Intellectual Property Right” means the Patent Rights, Future Patent Rights
and Know-How.

 



4

SCHEDULE E

*Confidential Treatment Requested



 



 

 

 

Schedule F

Royalty Reporting Form

 

Licensee name:

Reporting period:

Date of report:

Date of first commercial sale:

 

Royalty Report

Product (list products by name) No. units sold Invoiced price per unit Gross
sales Allowable deductions (attached itemized detail) Country of sale/foreign
currency/ conversion rate Net sales Product name             Product name      
      Product name             Total            

 

Total net sales $ Royalty rate   Royalty due $

 

Total royalty due: $___________________________

 

Non-Royalty Sublicense Revenue Report

Total Non-Royalty Sublicense Revenue received $ Date received   Applicable
percentage payable to CSMC   Total Non-Royalty Sublicense Revenue payable to
CSMC $

 

 

Report prepared by:

Title:

Date:

 

Please send report to:



Cedars-Sinai Medical Center
8700 Beverly Boulevard

 

1

SCHEDULE F

 



 

 


Los Angeles, California 90048-1865
Attention: Senior Vice President for Finance & CFO

with a copy to Vice President for Legal Affairs

 

Please send electronic copy to CSTechTransfer@cshs.org.

 

 

2

SCHEDULE F

 

 



